Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0334341 to Kurashige et al. in view of US 2018/0188532 to Christmas et al.
Regarding claim 1, Kurashige discloses an illumination device for a vehicle (paragraph 192) comprising a light module (illumination device 1, figure 13) comprising
a laser light source for generating laser light, wherein the laser light source comprises one or more laser diodes (laser light source 4 comprising light source units 7r, 7g, and 7b); 
an optical device (optical device 3) on which the laser light is incident (figure 13) and which is configured such that the optical device generates a predefined symbol arrangement in an area (as shown in figure 15, the predetermined information is displayed in a second area 17, discussed in paragraph 207), wherein 
the optical device comprises one or more holographic optical elements (paragraph 24, the optical device is a hologram recording medium) which are configured to produce interference of the laser light in order to generate the predefined symbol arrangement (interference is inherent to a 
an actuator system for moving at least a portion of the light module, wherein the actuator system comprises one or more actuators (paragraph 129, a scanning unit 6 may move the laser light source, the optical device may be moved, paragraph 49 states the illumination device includes a driving unit that moves the optical device); and 
a control device with which the actuator system is actuated during operation of the lighting apparatus such that a position of the predefined symbol arrangement relative to the motor vehicle and/or a form of the predefined symbol arrangement are changed via the actuator system (in the example discussed in figure 34 and paragraphs 316, 318, 319, 325, 328; a timing control unit 5 control the light source 4 so that the optical device 3 which is moved by the driving unit 51 to variably illuminate partial regions 10a).
Kurashige does not explicitly disclose details of the holographic optical elements.  They do not explicitly disclose the optical device comprises one or more holographic optical elements which are substantially non-absorbent to the laser light and which are configured to produce interference of the laser light by phase modulation thereof in order to generate the predefined symbol arrangement.
A person having ordinary skill in the art would recognize that having holographic optical elements which are substantially non-absorbent to the laser light since absorbing laser light will reduce the intensity of light and reduce the effectiveness of the illumination device.  In the device of Kurashige, the laser light source is transmitted through the holographic optical element so reducing the absorbency of the optical element will result in a greater amount of light reaching the intended illumination zone and keeps efficiency of the system high. A person having ordinary skill in the art would be familiar with ways in which holograms are modified such as an amplitude modulation hologram or a phase modulation hologram.

Therefore, before the effective filing date of the claimed invention, it would have been reasonable to assume that one of ordinary skill in the art, having the teachings of  Kurashige, and Christmas before him or her, would find obvious a device wherein the optical device comprises one or more holographic optical elements which are substantially non-absorbent to the laser light and which are configured to produce interference of the laser light by phase modulation thereof in order to generate the predefined symbol arrangement in order to produce a holographic display by methods well known in the art that display the desired information in an efficient and effective manner. 
Regarding claim 2, Kurashige discloses the one or more holographic optical elements comprise one or more diffractive optical elements (laser beam is diffracted by the interference fringe patterns of the hologram recording medium, paragraphs 139-140).
Regarding claim 3, Kurashige teaches an illumination device that may be incorporated in a vehicle and in figure 21 teaches an embodiment wherein the illumination device is applied to a headlight of a car (paragraph 90). In figures 22a-22C, Kurashige teaches a light device that generates a predefined light distribution (first area 15) in addition to the predefined symbol arrangement (second area 17).
Regarding claim 4,  Kurashige teaches the light device is a headlamp (figures 21-22, illumination device applied to a headlight, paragraphs 90-91) configured to generate low beam and/or high beam distribution as the predefined light distribution (paragraph 354, high beam standard/low beam standard, and/or the light device is a vehicle signaling lamp configured to generate a light signal as the predefined light distribution (as shown in figure 22, the lamp may generate signals).
Regarding claim 6, Kurashige teaches when the light device is switched on and the light module is switched on, the predefined symbol arrangement is superimposed with the predefined light 
Regarding claim 10,  Kurashige teaches an embodiment wherein at least one predetermined actuator of the actuator system is provided so as to produce a relative movement between the one or more holographic optical elements and the laser light before passing the one or more holographic optical elements during operation of the lighting apparatus by way of actuation by the control device (figure 34, the driving unit 51 moves the optical device 3 so that one of the plurality of diffusion regions will be in the desired position to be irradiated by the light source 4), as a result of which light is alternately shone onto different holographic optical structures which are constituent parts of the one or more holographic optical elements (figures 34 and 35, paragraphs 315-328).
Regarding claim 11, Kurashige teaches an embodiment wherein the relative moment is obtainable around one axis (figure 34) and teaches embodiments wherein the relative movement is obtainable about two axes (figures 2, 15, 48, 49). Kurashige teaches that the relative movement is an oscillating relative movement (figures 2, 15, 48, 49, paragraph 131).
Regarding claim 12, Kurashige teaches that only the one or more holographic optical elements, only the laser light source, or both the one or more holographic optical elements and the laser light source, are movable by the at least one predetermined actuator (paragraph 129, the scanning unit 6 may move the laser light source 4, the optical device 3 may be moved).
Regarding claim 13, Kurashige teaches that the laser light source is an RGB laser light source (paragraph 164, laser light source 4 has red unit 7r, green unit 7g, and blue unit 7b) which comprises a number of red laser diodes, a number of green laser diodes and a number of blue laser diodes (paragraph 164, one or more units provided), 

a second holographic optical structure on which the green laser light of the number of green laser diodes is incident is associated with the number of green laser diodes (figure 6, paragraph 169, green region of the optical device 3), and 
a third holographic optical structure on which the blue laser light of the diodes is incident is associated with the number of blue laser diodes (figure 6, paragraph 169, blue region of the optical device 3), 
the first, second and third holographic optical structures are constituent parts of the one or more holographic optical elements (shown in figure 6), and 
the light module is configured such way that the red, green and blue laser light is superimposed after passing the first, second and third holographic optical structures and as a result the predefined symbol arrangement is generated in white light (paragraph 172, each hologram area 32 illuminates the entire region of the illumination zone and the zone is illuminated with white light).
Regarding claim 14, Kurashige discloses that the control device is configured to receive information from a surrounding area sensor system and/or a navigation system of the motor vehicle and to actuate the actuator system depending on said information (as discussed in at least paragraphs 0019, 0188, 0247, and 0388).
Regarding claim 15, Kurashige discloses that the control device is configured to extract or ascertain a course of a roadway in front of the motor vehicle from said information of the surrounding area sensor system and match the form of the predefined symbol arrangement to the course of the roadway(Figures 15, Figs 22a-c, paragraphs 0240-0243).
Regarding claim 16, Kurashige discloses that the predefined symbol arrangement comprises one or more lines, the form of said lines being matched to a curvature of the course of the roadway (see straight line shown in Fig 22c, as well as curved line that shows curve/turn in road Fig 22b).
Regarding claim 17, Kurashige teaches the control device is configured to output a turn-off instruction as a predefined symbol arrangement based on the information of the navigation system when the motor vehicle is approaching a junction on a navigation route along which the navigation system is currently navigating, and the turn-off instruction signals continued travel on the navigation route and wherein the turn-off instruction is arranged at a site of the junction and maintains this position as the motor vehicle approaches (figures 22a-22c; paragraphs 239-244; an X mark and arrows indicate permissible or desired turning information; the size and position of the information displayed can be arbitrarily adjusted and displayed in a desired place).
Regarding claim 18, Kurashige discloses a motor vehicle comprising one or more lighting apparatuses according to claim 1 (see Figure 21 as an example).

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0334341 to Kurashige et al. in view of US 2018/0188532 to Christmas et al. as applied to claim 1 above and further in view of  Kumar US 2017/0106793.
Regarding claim 5, Kurashige teaches the incorporation of the light device in a headlamp (figure 21) but is silent to the vehicle signaling lamp being a rear light and/or brake light.  Kumar teaches the concept of having a dynamic lighting system with a dynamic beam pattern that can be a rear light and or brake light (paragraph 0048, 0059). 
Therefore, before the effective filing date of the claimed invention, it would have been reasonable to assume that one of ordinary skill in the art, having the teachings of Kurashige, Christmas, and Kumar before him or her, would find obvious a the vehicle signaling lamp being a rear light and/or .

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0334341 to Kurashige et al. in view of US 2018/0188532 to Christmas et al. as applied to claim 1 above and further in view of US 2019/0024862 to Kurashige et al. (Kurashige ‘862).
Regarding claim 7,  Kurashige teaches the optical device comprises at least one mirror (scanning device 6 from multiple embodiments, paragraph 131 states the light scanning device 6 has a reflective device 13) on which the laser light is incident (figure 2, light from laser light source 4 is incident on the device 6), and the at least one mirror is movable by at least one predefined actuator of the actuator system by way of actuation by the control device (paragraph 131, the reflective device is rotatable around axes 11, 12).
Kurashige does not explicitly teach that the holographic optical elements are positioned before the mirror in the path from the light source to the illumination zone.
Kurashige ‘862 teaches an illumination device for a vehicle (paragraph 5) wherein the optical device comprises at least one mirror (light scanning device 21, figure 1) on which the laser light (laser light source 11) is incident after passing (figure 1, light path is in the order of light source 11 to element 14 to element 21) the one or more holographic optical elements (paragraph 61, light diffuser 14 may be a hologram recording medium), and the at least one mirror is movable by at least one predefined actuator of the actuator system by way of actuation by the control device (paragraph 66, scan drive unit 20 is connected to a controller 22 which allows for the adjusting of the facing direction of the irradiation surface 19).
Kurashige ‘862 teaches an alternative arrangement in figure 12 where the hologram element 14 is formed after the scanning device 21 in the illumination path. Therefore, before the effective filing 
The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
Regarding claim 8, Kurashige teaches the at least one predefined actuator is configured to execute an oscillating movement of the at least one mirror during operation of the lighting apparatus, wherein a path of the oscillating movement describes the form of the predefined symbol arrangement (paragraph 131, rotatable around two axes 11, 12; figure 2 shows how the scanning device 6 is used to illuminate the desired area).
Kurashige ‘862 teaches the at least one predefined actuator is configured to execute an oscillating movement of the at least one mirror during operation of the lighting apparatus, wherein a path of the oscillating movement describes the form of the predefined symbol arrangement (paragraph 66, scan drive unit 20 is connected to a controller 22 which allows for the adjusting of the facing direction of the irradiation surface 19).
Therefore, before the effective filing date of the claimed invention, it would have been reasonable to assume that one of ordinary skill in the art, having the teachings of Kurashige, Christmas, and Kurashige ‘862 before him or her, would find obvious a device wherein the at least one predefined actuator is configured to execute an oscillating movement of the at least one mirror during operation of 
Regarding claim 9, Kurashige ‘862 further teaches the path and/or a speed of the oscillating movement of the at least one mirror are freely adjustable (paragraph 66, irradiation surface may be a MEMS and adjusts the facing direction of the irradiation surface).
Therefore, before the effective filing date of the claimed invention, it would have been reasonable to assume that one of ordinary skill in the art, having the teachings of Kurashige, Christmas, and Kurashige ‘862 before him or her, would find obvious a device wherein the path and/or a speed of the oscillating movement of the at least one mirror are freely adjustable in order to offer the greatest amount of control and customizability of the position and function of the hologram projection.

Response to Arguments
Applicant’s response regarding perfecting the foreign priority of the application have been acknowledged.  Hakki US 2019/0100198 is no longer utilized as prior art. A new rejection has been applied, as detailed above. This action is non-final.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See References Cited section for several examples of relevant teachings of inventions with laser light emitters for headlights that project symbols on the roadway in front of vehicles. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.